 In the Matter of J.C. PADDOCK ANDM. B. PADDOCK,CO-PARTNERS,DOING BUSINESSAS J. C. PADDOCK COMPANYandSHEET METALWORKERS INTERNATIONAL, LOCAL UNIONNo.165Case No. 10-R-1301.Decided November 18, 1944Messrs. L. W. Perrin, L. K. Leonard,andJ. C. Paddock,of Spar-tanburg, S. C., for the Company.Messrs. L. B. ChapmanandB. C. Delay,of Columbia, S. C., forthe Union.--Mr. Thomas A. Ricci,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Sheet Metal Workers International,Local Union No. 165, herein called the Union, alleging that a ques-tion affecting commerce had arisen concerning the representation ofemployees of J. C. Paddock and M. B. Paddock, co-partners, doingbusiness as J. C. Paddock Company,l Spartanburg, South Carolina,herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before MeltonBoyd, Trial Examiner.Said hearing was held at Spartanburg,South Carolina, on October 5, 1944.The Company and the Unionappeared and participated.All parties were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded an opportunity to filebriefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYJ. C. Paddock Company, a South Carolina partnership, is engagedin the manufacture and repair of textile machinery, machine parts,IName as amended at the hearing.59 N. L. R. B., No. 77.356 J. C. PADDOCK COMPANY357and textile equipment at Spartanburg, South Carolina.During theyear 1943, almost 100 percent of the raw materials used by theCompany was purchased and received from points outside the Stateof South Carolina.During the same year the Company's gross,business amounted to approximately $80,000, and it shipped approxi-mately 40 percent of its finished, products to points outside the State-of South Carolina.During the current year the Company's busi-nessis substantially the same as in 1943 with respect to volume,source of raw materials, and destination of sales.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATION INVOLVEDSheet Metal Workers International, Local Union No. 165, is a labororganization admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of certain of its employees untilthe Union has been certified by the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at thehearing indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNIT .The Union requests a unit comprised of all the Company's pro-duction employees engaged in metal work, excluding are welders, thetruck driver, and clerical and supervisory employees.The Companyagrees to the exclusions as sought by the Union, but would also excludeall other employees except two, who are journeymen sheet metalworkers and members of the Union.The Company manufactures various types of hand trucks, cylinders,screens, cans, and other equipment used in textile- mills.Metals ofvarious qualities and forms in addition to fibre materials are used infabricating the products.All the employees do a ceratin amount ofmetal work, some being more experienced with metal than others.The Union's constitution limits its membership to journeymen sheet2 The Field Examiner reported that the Union submitted 10 application for membershipcards and evidence of 2 initiated members and that there are 17 employees in the allegedappropriate unit. 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDmetal workers and registered apprentices.The Company contendsthat some of its employees are not qualified for membership in theUnion and it therefore questions the appropriateness of including anyemployee ineligible for union membership.-On the basis of job descriptions given by a company official, a unionrepresentative stated at the hearing that some of the employees in theunit requested would not be eligible for membership in the Union.However, he was in sharp disagreement with the Company concerningthe experience and ability of those employees whom the Union seeksto represent.He added that the Union has an examination boardthat will pass upon the qualifications of each of the Company's em-ployees to determine eligibility for membership, either as a journey-man sheet metal worker or as a registered apprentice. Similar sit-uations are to 'be found in many shops where employees, neverpreviously organized, are going through progressive stages of unionorganization.Accordingly,we find no merit in the Company'scontention.We find that all the Company's production employees engaged inmetal work, excluding are welders, the truck driver, clerical em-ployees, and all supervisory employees with authority to hire, pro-mote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.3V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees, in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth in'the Direction 4DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, itis hereby3This unit apparently includes all the Company'sproduction employees except thespecified exclusions4 The Union requests that its name appear on the ballot as set forth in the Directionof Election.V J. C. PADDOCK COMPANY359DIRECTED that, as part of the investigation to ascertain represent-atives for the purposes of collective bargaining with J. C. Paddockand M. B. Paddock, co-partners, doing business as J. C. PaddockCompany, Spartanburg, South Carolina, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Tenth Region, acting in thismatter as agent for the National Labor. Relations Board, and subjecttoArticle III, Sections 10 and 11, of said Rules and Regulations,-among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during the said pay-roll period because they were ill or on vaca-tion or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior tothe date of the election, to determine whether or not they desire tobe represented by Local No. 165, Sheet Metal Workers International,for the purposes of collective bargaining.MR. JOHN M. HOUSTON took no part in the consideration of the aboveDecision and Direction of Election.